Citation Nr: 0007428	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-20 532A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for memory loss. 

Entitlement to an evaluation in excess of 30 percent for 
hypertensive heart disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from September 1954 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was originally included 
among the issues on appeal.  However, entitlement to service 
connection for PTSD was established in an April 1999 rating 
decision.  The veteran submitted a notice of disagreement in 
May 1999 with the 30 percent evaluation assigned for his 
PTSD, and a statement of the case with a cover letter was 
issued that same month.  The cover letter informed the 
veteran that before this issue could be forwarded to the 
Board, he must submit a substantive appeal.  However, the 
veteran has not submitted a substantive appeal for the issue 
of entitlement to an evaluation in excess of 30 percent for 
PTSD, and this issue is not currently before the Board.  

The evaluation for the veteran's hypertensive heart disease 
was increased from 20 percent to 30 percent by a December 
1999 rating decision issued during the course of the current 
appeal.  The veteran has not expressed satisfaction with the 
30 percent evaluation, or otherwise withdrawn his appeal for 
an increased evaluation.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the issue of entitlement to an 
evaluation in excess of 30 percent for hypertensive heart 
disease remains on appeal.  





FINDINGS OF FACT

1.  The veteran has not submitted evidence to show the 
existence of memory loss during active service, has not 
submitted competent medical evidence to establish the 
existence of a relationship between his current memory loss 
and active service, and has not submitted competent medical 
evidence to establish the existence of a relationship between 
his memory loss and his service connected PTSD.  

2.  The veteran's hypertensive heart disease was productive 
of symptomatology indicating that he had definite enlargement 
of the heart and sustained diastolic hypertension of 100 or 
more with moderate dyspnea prior to September 9, 1999.  

3.  The VA examination dated September 9, 1999, estimated 
that the veteran was able to achieve a workload of four METS.  

4.  The VA stress test dated November 9, 1999, demonstrated 
that the veteran is able to achieve a workload of two to 
three METS.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
entitlement to service connection for memory loss.  
38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for an evaluation in excess of 30 percent 
for hypertensive heart disease from October 4, 1996, to 
September 8, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7007, 
7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7007, 7101 
(1999).

3.  The criteria for an evaluation of 60 percent for 
hypertensive heart disease from September 9, 1999, to 
November 8, 1999, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7007, 7101 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7007, 7101 (1999).
4.  The criteria for a 100 percent evaluation for 
hypertensive heart disease from November 9. 1999 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.104, Diagnostic Code 7007 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that his current memory loss has 
developed as a result of active service.  He believes that 
his memory loss may be the result of brain shrinkage due to 
his service connected PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a). 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

A review of the record indicates that the veteran's service 
medical records are negative for evidence or a diagnosis of a 
disability manifested by memory loss.  He was afforded an 
examination in December 1976 prior to retirement, which was 
negative for memory loss.  The veteran answered "no" to a 
history of loss of memory or amnesia on a Report of Medical 
History obtained at that time.  

The initial post service evidence of a disability manifested 
by memory loss is contained in the report of a November 1996 
VA examination for mental disorders.  He gave a history of 
having been examined by a private neurologist for complaints 
of memory impairment in 1992.  The testing conducted at that 
time was normal.  On mental status examination, the veteran 
had difficulty imprinting three objects in memory, though he 
could recall them a short time later.  The assessment was 
amnestic disorder of unclear etiology, possibly 
cerebrovascular.  

The veteran submitted a newspaper article with his 
substantive appeal in July 1997.  This newspaper article 
cited a study in which it was found that Vietnam War veterans 
with PTSD had hippocampuses that had shrunk by 22 percent to 
26 percent.  The article noted elsewhere that the hippocampus 
was the portion of the brain that controlled certain types of 
memory and learning.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for memory loss.  The service medical records are 
completely negative for a disability manifested by memory 
loss, and such a disability was not shown until the early 
1990s, which was approximately 15 years after the veteran's 
discharge from service.  The initial diagnosis of a 
disability manifested by memory loss is contained in the 
November 1996 VA examination report.  The examiner stated 
that the etiology of memory loss was unknown, but possibly 
cerebrovascular.  He did not express an opinion relating this 
disability to active service or to PTSD, and the veteran has 
not submitted any other medical opinion the relates his 
memory loss to active service or his service connected PTSD.  
The Board has considered the newspaper article submitted by 
the veteran in support of his claim, but while a study cited 
by the article indicated that PTSD can cause shrinkage in the 
hippocampus, there is no competent evidence to show that he 
has shrinkage of the hippocampus or that shrinkage of the 
hippocampus is the cause of his memory loss.  This article is 
too general to establish a nexus between the veteran's memory 
loss and PTSD.  The only opinion that purports to establish 
such a relationship is the veteran's, and he is not qualified 
to offer such an opinion.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  The April 1999 psychiatric examination 
report includes a diagnosis of PTSD and amnestic disorder, 
specifying that the etiology of the amnestic disorder is 
unknown.  Memory loss is included in the rating criteria for 
the veteran's service-connected PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  However, examiners have 
specified that the veteran's memory loss, characterized as an 
amnestic disorder, is a separate disability.  Therefore, as 
the veteran has not submitted evidence of a separate 
disability exhibited by memory loss during service, evidence 
of a nexus between his current memory loss and active 
service, or evidence of a relationship between his service 
connected PTSD and memory loss, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Jones v. 
Brown, 7 Vet. App. 134 (1994).

II. Increased Evaluation

The veteran contends that the 30 percent evaluation currently 
assigned to his hypertensive heart disease is insufficient to 
reflect its level of disability.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for hypertension was established in a February 1997 rating 
decision.  A 20 percent evaluation was assigned for this 
disability under the provisions of 38 C.F.R. § 4.104, Code 
7101, the rating code for hypertensive vascular disease 
(essential arterial hypertension).  The December 1999 rating 
decision which increased the evaluation for the veteran's 
disability to 30 percent did so under the provisions of 
38 C.F.R. § 4.104, Code 7007, which is the rating code for 
hypertensive heart disease.  

The Board notes that this appeal involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the Ratings Schedule has been revised 
with respect to the regulations applicable to cardiovascular 
disabilities, including hypertension, effective January 12, 
1998.  62 Fed.Reg. 65207 (Dec. 11, 1997).  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO considered the new criteria in the December 
1999 supplemental statement of the case.

The prior Rating Schedule criteria provided a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more; a 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms; and a 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
Diastolic pressure that is predominately 130 or more with 
severe symptoms is evaluated as 60 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  It was noted that a minimum 10 percent 
rating was warranted when continuous medication was necessary 
for the control of hypertension with a history of diastolic 
blood pressure predominately 100 percent or more.  For the 40 
and 60 percent evaluations, there was to be careful attention 
to the diagnosis and repeated blood pressure readings.  Id.

Under the amended criteria, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is predominantly 200 or more, and a 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more.  A 
60 percent evaluation is warranted for diastolic pressures of 
130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999). 

The rating codes for hypertensive heart disease are also for 
consideration.  Under the rating code in effect before 
January 1998, definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion merits a 30 percent evaluation.  When there is 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond the midclavicular line, sustained 
diastolic hypertension with diastolic pressures of 120 or 
more, which may later have been reduced, dyspnea on exertion, 
and more than light manual labor is precluded, a 60 percent 
evaluation is warranted.  With definite signs of congestive 
failure, and the preclusion of more than sedentary 
employment, a 100 percent evaluation is merited.  38 C.F.R. § 
4.104, Diagnostic Code 7007 (effective prior to January 12, 
1998).  

Under the amended criteria, chronic congestive heart failure, 
or a workload of three METs (metabolic equivalent) or less 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent is evaluated as 100 percent 
disabling.  More than one episode of acute congestive heart 
failure in the past year, or a workload of greater than three 
METs but not greater than five METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent is 
evaluated as 60 percent disabling.  When a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray study, a 30 
percent evaluation is merited.  A workload of seven METs but 
not greater than ten METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when continuous medication 
is required, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.104, Code 7007 (1999).  

The evidence includes the report of a private cardiac 
evaluation conducted in June 1994.  The veteran was noted to 
have been referred for evaluation due to an abnormal 
electrocardiogram.  He denied chest pain, shortness of 
breath, paroxysmal nocturnal dyspnea, leg edema, prior 
myocardial infarction, or congestive heart failure.  He was 
noted to be positive for a 25 year history of hypertension.  
On examination, there was good inspiratory and expiratory 
motion.  The examination of the heart showed that the point 
of maximal impulse was normal.  S1 and S2 was also normal, 
and there was no S3, S4, or major murmurs.  The veteran's 
blood pressure was 190/100 in both arms.  An 
electrocardiogram conducted at that time showed signs of left 
ventricular hypertrophy and ST-T non-specific changes.  The 
diagnostic impression was hypertension with target organ 
damage in the form of left ventricular hypertrophy.  

Private treatment records dated from February 1996 to August 
1996 are contained in the claims folder.  February 1996 
records show a blood pressure reading of 170/120.  The 
examiner stated that there was poor blood pressure control 
that day, and that the veteran had not taken his medications.  
March 1996 records show blood pressure readings of 160/110, 
and 140/90.  His blood pressure control was described as poor 
in June 1996, and the reading was 160/100.  He had a blood 
pressure reading of 140/94 in August 1996.  

The veteran was afforded a VA examination for hypertension in 
November 1996.  He was noted to have a history of 
hypertension from age 19, and to have started receiving 
treatment for this disability prior to discharge from 
service.  The veteran reported having shortness of breath not 
related to exercise.  He felt a pressure when he bent his 
head, and his blood pressure would increase when he was under 
stress.  On examination, the veteran was not dyspneic.  The 
heart had an enlarged apex in the sixth intercostal region, 
but no murmur or premature ventricular contraction.  There 
was no peripheral edema, and no congestive heart failure was 
noted.  His blood pressure readings were 180/120 sitting, and 
150/110 standing.  He had not taken his medication that day.  
There was confirmation of left ventricular enlargement of the 
heart, and an apex beat beyond the midclavicular line.  The 
diagnoses included hypertension with left ventricular 
hypertrophy. 

Private hospital records dated from March 1998 to April 1998 
show that the veteran was hospitalized for chronic recurrent 
major depression.  The secondary diagnoses included chronic 
hypertension.  During the veteran's hospitalization, an 
electrocardiogram showed left ventricular hypertrophy with 
strain, and an otherwise normal sinus rhythm.  

Private medical records dated from July 1998 to March 1999 
show that the veteran was seen for several disabilities, 
including hypertension.  August 1998 records contain a blood 
pressure reading of 128/82.  In September 1998, the reading 
was 126/76.  An additional reading obtained in September 1998 
showed a reading of 106/70.  In October 1998, the veteran had 
a reading of 124/82, and in November 1998 the reading was 
116/76.  His blood pressure was 144/94 in December 1998, and 
it was 152/86 in January 1999.  March 1999 records state that 
the veteran's blood pressure was mildly increased that day, 
but do not contain a reading.  

The veteran underwent a VA fee basis examination on September 
9, 1999.  The claims folder was not available for review.  
The veteran gave a history of the discovery of hypertension 
in service.  He indicated that he continued to be on 
medication for this disability.  On examination, the 
veteran's blood pressure was 130/82 lying, 120/80 sitting, 
and 120/80 standing.  His pulse was 75 and regular, and his 
respirations 10 per minute.  The cardiac examination was 
essentially within normal limits.  An electrocardiogram 
conducted at this time showed left ventricular hypertrophy.  
Also noted was inferior myocardial infarction of uncertain 
age, and anteroseptal myocardial infarction of uncertain age.  
A chest X-ray study showed the heart size to be borderline.  
There was minimal hyperinflation of the lungs, and no other 
cardiopulmonary abnormalities.  The examiner stated that the 
veteran clearly had hypertensive heart disease with left 
ventricular hypertrophy by both X-ray and electrographic 
criteria.  He possibly had ischemic heart disease with what 
appeared to be old inferior and anteroseptal myocardial 
infarctions on electrocardiogram, although without attending 
clinical events.  His blood pressure was at the moment within 
normal range.  His METS level was approximately 4.0 METS.  

In a November 9, 1999, addendum to the September 9, 1999, VA 
fee basis examination, the veteran was requested to undergo a 
stress test with the following result.  He was non-ischemic, 
with no angina and satisfactory but limited exercise.  He had 
resting hypertension, minimally accentuated with exercise.  
There was no arrhythmia.  He achieved the two to three MET 
level.  The final diagnoses were established diagnosis: 
hypertension, and hypertensive heart disease with left 
ventricular hypertrophy.  To clarify, the MET level for the 
veteran based on the stress test was two to three.  This 
meant that he should be able to perform his activities of 
daily living such as cooking, driving a car, showering, and 
sweeping.  He could walk at a level two to two and a half 
miles per hour for one hour, and do wood working, bartending, 
light work while standing, or medium assembly.  

The Board is unable to find that entitlement to an evaluation 
in excess of 30 percent is merited for the veteran's 
hypertensive heart disease for the period from October 4, 
1996, to September 8, 1999, under any of the rating criteria 
in effect at that time.  The veteran's diastolic pressure was 
not predominately 120 or more during this period.  In fact, 
out of the numerous recorded diastolic readings, only two 
were as high as 120, and both of these readings were on days 
that the examiner noted that the veteran was not taking 
medication.  In addition, the evidence does not show marked 
enlargement of the heart.  The November 1996 examination 
noted enlargement of the heart, but this was not described as 
marked.  There is no other opinion indicating marked 
enlargement, and the September 1999 VA examination stated 
that the heart size was only borderline.  Finally, there is 
no medical opinion stating that more than light manual labor 
was precluded.  The only post January 1998 evidence contained 
in the claims folder are the private medical records dated 
from March 1998, and these do not provide a basis for an 
increased evaluation under the new rating criteria.  
Therefore, the criteria for an evaluation in excess of 30 
percent prior to September 9, 1999, have not been met.  
38 C.F.R. § 4.104, Codes 7007, 7101 (effective prior to 
January 12, 1998).  

The Board finds that an evaluation of 60 percent for the 
veteran's hypertensive heart disease is warranted from 
September 9, 1999, to November 8, 1999.  Under the current 
provisions of 38 C.F.R. § 4.104, Code 7007, a workload of 
greater than three METS but not greater than five METS is 
evaluated as 60 percent disabling.  The September 9, 1999, VA 
examination stated that the veteran's METS level was 
approximately four METS.  The electrocardiogram for that 
examination revealed hypertrophy and a polarization of the 
left ventricle and the veteran had complained of shortness of 
breath.  Therefore, a 60 percent rating is approximated for 
this period.  Entitlement to a 100 percent evaluation is not 
shown prior to November 9, 1999, as there is no evidence of a 
METS level of three or less, chronic congestive heart 
failure, or an ejection fracture of less than 30 percent.  
There was no evidence or medical opinion indicating that more 
than sedentary employment was precluded.  38 C.F.R. § 4.104, 
Code 7007 (effective prior to January 12, 1998); 38 C.F.R. 
§ 4.104, Code 7007 (1999).  

The Board finds that entitlement to a 100 percent evaluation 
is warranted under the current rating code for hypertensive 
heart disease, effective from November 9, 1999.  The current 
provisions of 38 C.F.R. § 4.104, Code 7007 state that a 100 
percent evaluation is warranted when a workload of three METS 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope.  The November 1999 VA stress test found that the 
veteran was only able to achieve a workload of two to three 
METS.  Though the veteran is able to perform many daily 
activities, he has left ventricular abnormality and the 
criteria for a total schedular rating are approximated.  
Therefore, as of the date of the November 9, 1999, VA stress 
test, the criteria for a 100 percent evaluation have been 
met, and entitlement to an increased evaluation is merited.  



ORDER

Entitlement to service connection for memory loss is denied. 

Entitlement to an evaluation in excess of 30 percent for 
hypertensive heart disease from October 4, 1996, to September 
8, 1999 is denied. 

Entitlement to a 60 percent evaluation for hypertensive heart 
disease from September 9, 1999, to November 8, 1999, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

Entitlement to a 100 percent evaluation for hypertensive 
heart disease from November 9, 1999 is granted, subject to 
the laws and regulations pertaining to the award of monetary 
benefits.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

